Oo SO© NY HB A F&F WH WY

NB WP BK KO KH KH KR BRO Rm ee eee
oN KN UA BP WHO NY YS OCOCOCOOUNDUlUCeOULUNALT DKON llUlUlMNGaON DOH lO

 

Case 3:19-cv-07914-RS Document1 Filed 12/03/19 Page 1 of 3

FILED

DEC 03 2019 C’S

SUSAN Y. SOUNG

CLERK, LS. DISTRICT C
NORTH DISTRICT OF CALIFORNIA

OAKLAND OFFICE

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

*
cdennier tom
Vs

And CM) Saw
Socal Security Admminstrechvn

Commiss;o Defendant(s).

VS
19-7914 “|

EMPLOYMENT DISCRIMINATION
COMPLAINT

CASE NO.

 

me ee ee ee ee ee ee ee ee”

 

1. Plaintiff resides at:

Address 2101 Managrove Court

 

City, State & Zip Code Antioch, CA 94509
Phone (925) 698-5028

 

2. Defendant is located at:
Address 160 Spear Street Suite 800

 

City, State & Zip Code San Francisco, CA 94105-1545

 

3. This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for employ-
ment discrimination. Jurisdiction is conferred on this Court by 42 U.S.C. Section 2000e-5.
Equitable and other relief is sought under 42 U.S.C. Section 2000e-5(g).
4, The acts complained of in this suit concern:

a. __ Failure to employ me.

b. & Termination of my employment.

Form-Intake 2 (Rev. 4/05) -1-

 

 
—

NY NO NH BHO NO NY NO WH NO Be Be Be ee eS Fr Se ee ee ee
eo NN NDB A FBP HS NO —§ Oo OBO TO SI KH A FB WD NO &K& SO

oO N HD WH BP WY WN

 

Case 3:19-cv-07914-RS Document1 Filed 12/03/19 Page 2 of 3

c. __ Failure to promote me.

d. x Other acts as specified below.
| was wrongfully terminated for being a qualified disabled employee SSA refused to approve for

 

the reasonable accommdation (RA) of telework full time, SSA chose instead to approve leave as

 

 

SSA & without removing an essential function of their job but SSA refused to provide me with
telework as an RA instead | was fired for being out sick even though SSA and I were still in RA

discusions during the removal process, SSA claims that their refusal/failure to provide me with
_stoloworh. 20, SSeS MAS APRA ASS BERLIOS SoS HK ARERR IOS MIR IS not true

a. __ My race or color.

 

b. __ My religion.
c. __ My sex.

d. __ My national origin.

e. y_ Other as specified below.

 

6. The basic facts surrounding my claim of discrimination are:

SSA acknowleges that ! am a qualified disabled employee see Final Agency Decision dated
January 30, 2019, SSA refused to decide if | was denied an effective Reasonable Accommodation
(RA) and | was terminated even though SSA provides my job Benefit Authorizers (BA) the RA of
telework | provided evidence obtained from SSA's Counsel showing SSA approved over

- over 20 other qualified disabled benefit Authorizers with the RA of telework without

 

hardship to SSA. MSPB Hearing testimony proves that SSA management how denied my

 

RA request for telework did it based on his assumption SSA could not appove BA's with the RA
of telework and he never investigated where SSA approved BA's the RA of telework & contined
to assert that | could not be approved the RA of telework because SSA did not provide it to BA's
as a fact which evidence does not support Is true, | was wrongfully terminated by that SSA manager
7. The alleged discrimination occurred on or about _2014-2019-notice to remove 8-8-2018
(DATE)
8. I filed charges with the Federal Equal Employment Opportunity Commission (or the

California Department of Fair Employment and Housing) regarding defendant's alleged

Form-Intake 2 (Rev. 4/05). -2-

 
Bea,

—

NN NY N BY N NY N NY Be Be Be Be Be ee em eo
oc NYA HA fF BN F&F GO we TDAH BP YW HB SF GS

o CF SN DN OA BE WY ND

Case 3:19-cv-07914-RS Document1 Filed 12/03/19 Page 3 of 3

discriminatory conduct on or about 2014-2019-notice to remove 8-8-2018

 

DAT.
MSPB and Office of Federal operations
9. The Beseseepheparer=@ppertesty-Germrssion issued a Notice-of-Right-to-Sue letter

(copy attached), which was received by me on or about 09-30-2019 and 11-7-2019
(DATE)
10. Plaintiff hereby demands a jury for all claims for which a jury is permitted:
Yes No

11. WHEREFORE, plaintiff prays that the Court grant such relief as may be appropriate,

including injunctive orders, damages, costs, and attorney fees.

patep: _ |\-27-|9 (\p pune Woon

 

 

 

siGnAURE OF PLAINTIFF
(PLEASE NOTE: NOTARIZATION Je AN (ey ( Om)
IS NOT REQUIRED.) PLAINTIFF'S NAME

(Printed or Typed)

Form-Intake 2 (Rev. 4/13) -3-

 

 
